Citation Nr: 1230082	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a lumbar strain with low back pain and traumatic arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection to diabetes mellitus, type II.

3.  Entitlement to service connection for chronic kidney disease, to include as secondary to a lumbar strain with low back pain and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to an evaluation in excess of 40 percent for a lumbar strain with low back pain and traumatic arthritis, and declined to reopen the issue of entitlement to service connection to diabetes mellitus, type II.  The claim of entitlement to service connection for chronic kidney disease, to include as secondary to a lumbar strain with low back pain and traumatic arthritis, is on appeal from a July 2008 rating decision from the Huntington, West Virginia, RO.  The case was certified to the Board by the Baltimore, Maryland, RO.

Review of Virtual VA reveals no records relevant to these claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the case reveals that further development is warranted.

At the outset, the Board recognizes that the Veteran has requested a Board hearing in Washington, D.C., and he has not yet been afforded an opportunity for a hearing.  As detailed below, the Board finds that procedural errors by the RO need to be resolved prior to any hearing since curing these errors potentially may result in a favorable outcome for the Veteran.  As such, the Board is first remanding the case for appropriate development.  

In response to the Veteran's claim of entitlement to service connection for chronic kidney disease, secondary to medication prescribed for his service-connected back disability, the RO issued an April 2008 letter outlining the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  Although the Veteran claimed his kidney disability on a secondary basis, the RO did not provide notice to the appellant addressing how to establish a service connection claim on a secondary basis.  While the February 2009 statement of the case did provide notice of the pertinent laws and regulations, the claim itself was not thereafter readjudicated in any manner.  Hence, appropriate action is required.  38 C.F.R. § 3.159 (2011).

A review of the record also indicates that the Veteran was not provided with a VA examination pursuant to his claim of entitlement to service connection for kidney disease.  In a December 2009 VA outpatient treatment record, a physician noted that the Veteran's renal insufficiency was "[p]robably caused by arterior or atherosclerosis and possibly by analgesic abuse."  While the use of the word "possibly" represents a speculative statement that does not support a grant of the Veteran's claim, this statement is sufficient evidence to afford the appellant with an examination in response to his claim.  In this regard, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. at 83.  Under these circumstances, the Board finds that an examination and medical opinion would be helpful in resolving this claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

The Veteran's last VA examination for his lumbar disability was in September 2007, i.e., almost five years ago.  Although the Veteran was afforded a general VA examination in January 2010, the examination was not specifically tailored to his lumbar disability.  Further, a review of the claims files indicates that although the Veteran's service-connected disability is characterized as a "lumbar strain with low back pain and traumatic arthritis," the record reflects that his service-connected disability includes degenerative disc disease.  See January 1970 rating decision, granting entitlement to service connection for residuals of lumbosacral joint strain with x-ray revealing intervertebral disc space narrowing of the L5 and S1 (reclassified as discogenic disease L5-S1 interspace in a February 1979 rating decision).

The record also indicates that since the last examination, the Veteran's back disability has worsened.  Notably, since 2007, the Veteran has been deemed unemployable by Social Security Administration due, in part, to his back.  Given the passage of time since his last VA examination, the claimant should be afforded a new VA examination for the purpose of determining the current severity of his lumbar spine disorder.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Finally, subsequent to the February 2009 Statements of the Case, and prior to the March 2012 certification of the appeal to the Board, the RO associated hundreds of pages of relevant medical records with the claims files, including all of the Veteran's Social Security Administration records, private records, a new general VA examination, and VA records.  The RO did not issue a Supplemental Statement of the Case as to any claim listed on the title page considering this newly-obtained evidence.  Accordingly, since a Supplemental Statement of the Case pertaining to that evidence was not issued, the claim must be referred back to the RO for consideration.  38 C.F.R. § 19.31(b)(1) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records from the Washington, D.C. VA Medical Center, as well as any other pertinent outstanding records.  Any records obtained must be associated with the appellant's claims folder.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  After the records have been associated with the claims file, the RO should schedule the Veteran for a VA examination with a physician to determine the etiology of his chronic kidney disease.  The claims files, a copy of this remand, and access to Virtual VA must be made available to and be reviewed by the physician in conjunction with the examination.  Any relevant testing should be conducted.  After an examination and review of the claims file, the physician should provide an opinion as to the following:

(a)  Based on your examination and review of the Veteran's claims file, is it at least as likely as not, i.e., there is a 50 percent chance or greater, that chronic kidney disease had its onset in service?

(b)  If not, is it at least as likely as not that chronic kidney disease was caused OR permanently worsened by prolonged use of analgesics for a lumbar strain with low back pain and traumatic arthritis?  In this regard, please note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.  A complete rationale for all offered opinions should be provided.  If the physician is unable to provide any above opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  The Veteran must also be afforded a VA orthopedic and neurological examination by a physician.  The entire claims file, a copy of this remand, and access to Virtual VA must be made available to and be reviewed by the physician in conjunction with the examination.  

The physician must conduct range of motion testing of the lumbar spine and express  all findings in degrees.  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should indicate whether the Veteran has any lumbar ankylosis; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The physician should clearly identify all current neurological impairment associated with the Veteran's lumbar spine.  For each such impairment, the examiner must indicate whether such impairment constitutes a neurological manifestation of the Veteran's lumbar spine disability that is distinct from any impairment attributable to diabetes mellitus or other disability.  To the extent that a neurological impairment is found the examiner should provide an assess the severity of each either as mild, moderate, moderately severe, or severe.  A complete rationale for any opinion offered must be provided.

Also, considering all orthopedic and neurological manifestations of lumbar spine disability, the physician should also render findings particularly responsive to the criteria for rating an intervertebral disc syndrome.  That is, the examiner must specifically comment as to the existence and frequency of any of the Veteran's incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify the total duration of such episodes over the past 12 months.  A complete rationale must be provided for any opinion offered.

4.  The Veteran is hereby notified that it is his responsibility to report for VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  Thereafter, and following any other indicated development, the RO must readjudicate the appealed issues.  If any appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case which includes a summary of any additional evidence submitted, to include all evidence received since the February 2009 Statements of the Case, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond. 

7.  If any issue on appeal remains denied, the Veteran should be scheduled for a Board hearing in Washington, D.C.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


